TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00697-CV


Rollingwood Community Development Corporation, Appellant

v.

Pam Opiela, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-08-003630, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Rollingwood Community Development Corporation has filed an unopposed
Appellant's Motion to Dismiss Appeal for Mootness.  Appellant asserts that the underlying dispute
has been resolved, the underlying suit dismissed, and the challenged temporary injunction dissolved. 
We grant the motion and dismiss this appeal.

  
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   June 3, 2009